                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISON


UNITED STATES OF AMERICA


VS.                                                    CASE NO. 2:03-cr-25-KS-JMR


ROBERT EARL RAIFORD


                                             ORDER

       THIS CAUSE IS BEFORE THE COURT on Motion to Amend Judgment to Correct

Clerical Error or Omission of the Court’s Expressed Expectations filed by Robert Earl Raiford.

Mr. Raiford contends that his sentence in this case should run concurrently with the beginning of

his sentence in case number 2003-102B in the Circuit Court of Walthall County, Mississippi.

The Court does in fact state on the record and in the Judgment and Commitment Order that the

sentence meted out in the instant case should run concurrently with the State Court case. The

intent of the Court was that it run concurrently with the balance of the State Court case and that

the defendant should begin serving his Federal time and get credit for time served beginning on

his sentencing date of June 14, 2005. To that extent the motion is GRANTED and all other relief

requested is DENIED.

       SO ORDERED this the __20th____ day of March, 2019.



                                              __s/Keith Starrett _______________
                                              UNITED STATES DISTRICT JUDGE
